Citation Nr: 1615926	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for status post medial meniscectomy of the right knee.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1963 to May 1983.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Pittsburgh, Pennsylvania VA Regional Office (RO), which, in pertinent part, granted service connection for status post medial meniscectomy of the right knee (hereinafter "right knee disability") and bilateral hearing loss and assigned noncompensable ratings for each.

A December 2012 Board decision increased the Veteran's initial rating for status post medial meniscectomy of the right knee to 10 percent, and a December 2012 rating decision effectuated the increase. 


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's status post medial meniscectomy of the right knee has been manifested by pain and limitation of motion; it has not manifested ankylosis, limitation of extension, or impairment of the tibia and fibula.

2. Throughout the appeal period, the Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level I in both ears.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to an initial disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2015).


2. The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

As the November 2008 rating decision on appeal granted service connection for a right knee disability and bilateral hearing loss and assigned a noncompensable rating for each, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

A July 2009 statement of the case (SOC) provided notice on the "downstream" issue of a higher rating while a May 2013 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, reports of VA examinations, VA medical treatment records, and evidence submitted by the Veteran, including his lay statements.  Notably, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.
 
The Veteran was afforded VA examinations in September 2008 and April 2013.  The Board finds that the evaluations are adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

A December 2012 Board decision remanded the case for further development.  Specifically, the Board remanded the case for new VA examinations for both the Veteran's right knee disability and bilateral hearing loss.  The Veteran was afforded VA examinations in April 2013.  In addition, the RO was also instructed to notify the Veteran that he may submit lay statements from individuals regarding symptoms of his service-connected disabilities.  The record shows that the RO provided the relevant information in an April 2013 notification letter, and the Veteran did not respond.  Therefore, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided. 38 C.F.R. § 4.14.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis 

Right Knee Disability 

The knee can be rated under Diagnostic Codes (DC) 5256-5263.  38 C.F.R. § 4.71a. Assigning multiple ratings for the Veteran's right knee disability based on the same symptoms or manifestations would constitute prohibited pyramiding. 38 C.F.R. 
§ 4.14.  However, lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997). Separate ratings may also be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same joint.  VAOPGCPREC 9-2004.  

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II (2015).  

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).

Where the Veteran shows noncompensable limitation of motion, but painful motion and functional impairment are evident, the Veteran is entitled to a 10 percent rating.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011); VAOPGCPREC 9-98.

The medical evidence of record shows that during the September 2008 VA examination, the Veteran reported end-range-of-motion restriction and stress pains following physical work.  The Veteran competently reported that such motion was painful.  As actually painful motion warrants at least the minimum compensable rating, the Veteran is entitled to a 10 percent disability rating for his right knee disability, but not higher.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59.  

The September 2008 VA examination report shows that in April 1974 the Veteran suffered trauma to the right knee joint, which subsequently caused recurrent swelling, give-way syndrome, and some joint locking.  There were also stress pains in the medial region.  In May 1974 he underwent an arthrotomy with media meniscectomy for a bucket handle tear.  The Veteran received rest and physical therapy for several months.  In the course of the following years, the right knee joint caused hardly any complaints.  Occasionally under intense physical stress there were pains in the medial region, but these quickly receded.  The examiner indicated that within the scope of the general aging process, complaints gradually increased over the years.

The pain episodes became somewhat more frequent and the intensity and duration of the complaints increased slightly.  "All in all however, the complaints occurred irregularly and rather seldom, as the [Veteran] in past years avoided major physical exertion. There were some end-range-of-motion restriction as well as stress pains following physical work. . . In his work with AAFES, on the other hand, he has to sometimes carry heavy packages so that afterwards in the evenings the knee joints ache . . ."

The objective findings indicate that the Veteran showed a normal gait pattern with no shortened step length, limp, or other abnormalities.  They examiner observed mild varus on both sides of 8 degrees in the region of the knee joints.  There was no swollen joint contour or outward signs of inflammation.  No peripheral edema, with varicoses of the lower legs on both sides.  Skin temperature and tugor were normal.  No major soft tissue defects.  The Veteran has a non-inflamed 10 cm scar at skin level over the medial joint compartment.  No tenderness, pigment disorders, or signs of infection. The Veteran's toe and heel gait or stand were effortless.  

A radiograph of the right knee joint showed significant narrowing of the medial joint space to around one third, subchondral multipositional sclerosis in the medial tibial plateau, and mild corresponding changes of the medial femoral condyle.  The eminentia intercondylaris showed jagged outgrowths.  The lateral joint space likewise was diminished, but twice as wide as the medial region.  There was also reactive bone growth and subchondral sclerosis in the region of the loading zone of the tibial head.  There was no indication of pass fractures and no indication of inflammatory or osteodestructive process.   

The April 2013 VA examination report shows that the Veteran has a diagnosis of degenerative arthritis of the right knee.  The Veteran reported having no surgical interventions since his right knee meniscectomy in 1974.  The Veteran is not on any medication for his knee and reports that it swells up when the weather changes.  The Veteran did not report having flare-ups that impact the function of his knee.  The Veteran's right knee flexion was measured at 140 degrees.  The Veteran's right knee extension was reported at 0 degrees.  The examiner indicated that there was no objective evidence of painful motion.  The Veteran was able to maintain full flexion and extension with repetitive testing.  The examiner reported that the Veteran did not have any functional loss and/or functional impairment of the knee and lower leg.  The Veteran did not have tenderness or pain to palpation for the joint line or soft tissue of the knee.  The Veteran's right knee strength was 5/5 during flexion and extension.  The Veteran showed no anterior, posterior, or medial-lateral instability of the right knee.  There was no evidence of patellar subluxation or dislocation.  Furthermore, the Veteran denied having shin splits, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  

The Veteran showed no residual signs or symptoms as a result of his 1974 meniscectomy and the Veteran has not undergone any other surgical procedures to the right knee.  The examiner indicated that the Veteran's surgical scar is not painful or unstable, and is not greater than 6 square inches.  The Veteran does not use any assistive devices for his knee and does not have any significant functional impairment as a result of his right knee disability. 

Imaging studies showed degenerative or traumatic arthritis of the right knee but no x-ray evidence of patellar subluxation.  Diagnostic testing showed mild varus angulation without fracture or dislocation.  There is moderate medial and to a lesser extent patellofemoral and lateral compartment joint space loss.  There is chondrocalcinosis involving the lateral compartment of the right knee.  There is moderate to severe osteophyte formation involving the lateral and medial compartments with subchondral sclerosis involving the medial compartment of the right knee.  No soft tissue swelling or joint effusion.  

In summary, the examiner stated as follows:  "Veteran has full range of motion as stated above.  The Veteran does not have any recurrent subluxation or lateral instability.  The Veteran does not have any dislocation of semilunar cartilage.  The Veteran does not have any episodes of "locking" pain or effusion into the joint.  The physical examination showed full range of motion with no objective evidence of painful motion.  The Veteran is able to ambulate briskly without assistance or difficulty.  The Veteran is able to perform all activities of daily living.  The Veteran stated that since his discharge from the military 30 years ago he has traveled around the world as a pastor for the past 27 years.  The arthritic changes noted on the radiological exam are consistent with the normal process of aging."    

The Board finds the VA examiners' opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and their opinions were based on examinations and interviews of the Veteran.  The examiners also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  It is clear that the examiners took into consideration all relevant factors in giving their opinions.  

In light of the competent medical evidence, the Board has considered whether the Veteran would be entitled to an initial rating in excess of 10 percent or a separate rating under all diagnostic codes relevant to the knee.  

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5256. However, there has been no suggestion the Veteran has ankylosis in his knee, and the April 2013 VA examiner found no anklosis present; therefore Diagnostic Code 5256 is inapplicable.

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  However, the September 2008 and April 2013 VA examination reports reveal the Veteran had no anterior, posterior, or medial lateral instability of the right knee.  Thus, a separate rating under DC 5257 is not warranted.  

Diagnostic Code 5258 assigns a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, DC 5258.  Diagnostic Code 5259 assigns a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, DC 5259.  There is no evidence that the Veteran has dislocated semilunar cartilage or experiences frequent locking or effusion into the joint.  Indeed, during the April 2013 VA examination, the VA examiner indicated that the Veteran's knee was not manifested by episodes of "locking" pain or effusion into the joint.  Thus, the criteria under Diagnostic Code 5258 are not met, and it would be an impermissible pyramiding of benefits to assign a separate rating under Diagnostic Code 5259 as the Veteran's pain and limitation of motion is already compensated under Diagnostic Code 5003-5260.   

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  Moreover, diagnostic Code 5261 provides for a 10 percent rating where extension is limited to 10 degrees, 20 percent rating where extension is limited to 15 degrees, 30 percent rating where extension is limited to 20 degrees, 40 percent rating where extension is limited to 30 degrees, and 50 percent rating where extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Here, the recent competent medical evidence shows that the Veteran's right knee disability caused no limitation in his range of motion.  In fact, the Veteran had full flexion (140 degrees) and full extension (0 degrees) in his right knee with no decreased range of motion with repetitive testing.  See April 2013 VA Examination Report.  The September 2008 VA examination showed similar noncompensable results.  Thus, the Veteran does not warrant a schedular rating in excess of 10 percent or a separate rating under Diagnostic Codes 5260 or 5261. 

Under Diagnostic Code 5262, malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating. 
38 C.F.R. § 4.71a, DC 5262.  However, there has not been any indication of impairment of the tibia and fibula as to warrant a rating under Diagnostic Code 5262. 

The Board has further considered whether a separate rating is warranted for the scar associated with the Veteran's meniscectomy.  38 C.F.R. 4.118, DC 7802, 7804.  In this regard, the record reflects that the Veteran's scar is less than 6 square inches, is stable, not inflamed, and the Veteran has not contended that it is painful. Accordingly, a separate rating for the scar is not warranted. 

In sum, there is no basis for a higher schedular evaluation for the Veteran's service-connected knee disability.  In so finding, the Board notes that the Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the right knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints, and to provide the requisite information for an evaluation of the disability under the rating schedule.  For these reasons, greater evidentiary weight is placed on the VA examination findings in regard to the type and degree of impairment.

Bilateral Hearing Loss 

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by his current noncompensable rating.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results under Diagnostic Code (DC) 6100 for hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000; 2000; 3000; and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral, and that numeral will be elevated to the next higher numeral.  

The Veteran was afforded a VA audiological examination in September 2008.  The VA examination report revealed puretone air conduction thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
45
50
LEFT
20
20
20
50
60

Puretone audiometry testing found that the average puretone threshold was 41 decibels for the right ear and 38 decibels for the left ear.  Because of language barriers, speech recognition testing could not be conducted.    

The results of the September 2008 audiogram reveal no worse than Level I hearing acuity in both the right and left ears when applied to Table VIA.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  

The Veteran was also afforded a VA audiological examination in April 2013.  The VA examination report revealed puretone air conduction thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
40
55
LEFT
30
35
30
45
50

The April 2013 VA examination report revealed a speech recognition score of 94 percent in the right ear and 98 percent in the left ear.  Puretone audiometry testing found that the average puretone threshold was 43 decibels for the right ear and 40 decibels for the left ear.      

During the April 2013 examination, the Veteran reported that his hearing loss impacts his functioning and daily activities because he has a hard time hearing people talk.  The results of the April 2013 audiogram reveal no worse than Level I hearing acuity in both the right and left ears pursuant to Table VI.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  

The Board finds the VA examiners' opinions highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners conducted the audiological evaluation in compliance with the VA Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations.   

As noted above, the Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiogram results do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service-connected ear, or (2) a puretone threshold 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. 38 C.F.R. § 4.86.  Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment in either ear.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent audiological evaluations of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that throughout the appeal period, the record has presented no basis for the assignment of a compensable disability rating for the Veteran's service-connected bilateral hearing loss.  His hearing acuity has been no worse than Level I in the right ear and Level I in the left ear, which equates to a 0 percent disability rating under Table VII, but no higher.

Other Considerations

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the VA examination reports describe the effects of the Veteran's right knee disability and bilateral hearing loss on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Board has also considered whether referral for extraschedular consideration is suggested by the record.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, the Veteran reports having knee pain with intense physical exertion and having difficulty hearing conversations and an inability to hear over background noise.  These symptoms were specifically contemplated by the schedular criteria and do not show such an exceptional disability picture that the available schedular evaluations for a right knee disability and bilateral hearing loss are inadequate.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Board further notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Therefore, referral for extraschedular consideration is not warranted.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Finally, the Veteran has not asserted and the evidence of record does not show that he is unemployable as a result of his right knee disability or bilateral hearing loss.  In fact, the record shows the Veteran has worked as a traveling pastor for over 27 years.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).

In sum, there is no basis for a higher evaluation for the Veteran's service-connected right knee disability or bilateral hearing loss.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial disability rating in excess of 10 percent for status post medial meniscectomy of the right knee is denied.

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


